--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



July 22, 2009


PharmaBio Development Inc.
4820 Emperor Blvd.
Durham, NC  27703
Attn:  President


Re:           Second Amendment to Investment and Royalty Agreement


Reference is made to that certain Investment and Royalty Agreement made as of
March 5, 2003, as amended by a letter agreement dated January 26, 2004, and
supplemented by a letter agreement dated April 14, 2006 (the “Striant
Agreement”).


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the undersigned parties agrees as follows:


1.           Amendments to Striant Agreement.  Each of the undersigned parties
hereby acknowledges and agrees that the Striant Agreement shall be amended as
follows:


(a)           Section 2.3 shall be amended by adding to the end thereof fifth,
sixth and seventh paragraphs to read as follows:


“In the event Columbia is required to pay PharmaBio the difference between the
amount of royalties actually received and $30,000,000, as provided in this
Section 2.3 (the “Shortfall Amount”), Columbia shall pay such Shortfall Amount
in immediately available funds when due in accordance with this Section 2.3 or,
at Columbia’s sole discretion, shall issue PharmaBio a secured promissory note
(the “Note”) with a principal amount equal to the Shortfall Amount and in the
form attached hereto as Exhibit A (the financing provided pursuant to the Note,
the “Shortfall Financing”).


As consideration for PharmaBio’s commitment to provide the Shortfall Financing,
Columbia grants PharmaBio warrants to purchase 900,000 shares of Columbia’s
common stock, par value $0.01 per share (“Common Stock”), in the form attached
hereto as Exhibit B.


As further consideration for the Shortfall Financing, simultaneously with the
issuance of the Note, Columbia shall grant PharmaBio warrants to purchase
900,000 shares of Common Stock in the form attached as Exhibit B.”


(b)           By adding a new Section 4.9 to read as follows:


“4.9           Sales of Assets.


During the period beginning July 22, 2009 and ending at the end of the seventh
(7th) Annual Period, Columbia shall not, directly or indirectly, sell, assign,
license, transfer, lease, convey or otherwise dispose of (each, a “Transfer”)
any assets, whether now owned or hereafter acquired, or enter into any agreement
to do so, except:


(a)           sales of inventory in the ordinary course of business;


(b)           the disposition of assets if such assets are obsolete or are no
longer used in or useful in the ordinary course of business;


(c)           a transfer of an interest in accounts receivable in the ordinary
course of business of past due accounts receivable for collection;


(d)           leases, subleases, licenses and sublicenses of assets to other
persons in the ordinary course of business; or


(e)           other assets, the Transfer of which is not prohibited by
Section 2.9 or to which PharmaBio has consented in writing pursuant to
Section 2.9 (the assets referred to in this clause (e), “Unrestricted Assets”),
provided, that (i) the value of such Unrestricted Assets (together with all
other Unrestricted Assets Transferred pursuant to this clause (e)) do not exceed
$15,000,000 at the time of such Transfer or, (ii) if the gross proceeds from the
Transfer of such assets (together with all other Unrestricted Assets Transferred
pursuant to this clause (e)) exceed $15,000,000, Columbia places for the benefit
of PharmaBio the lesser of (A) the proceeds from the Transfer of such
Unrestricted Assets that are (together with all other Unrestricted Assets
Transferred pursuant to this clause (e)) in excess of $15,000,000, or (B) the
difference between the amount of royalties actually received by PharmaBio at the
time of such Transfer and $30,000,000, into escrow pursuant to an escrow
agreement in the form attached hereto as Exhibit C (as such escrow agreement may
be modified to incorporate reasonable and customary comments of the escrow
agent) that provides for the release of such proceeds at the end of the seventh
(7th) Annual Period.  Any such proceeds released from escrow to PharmaBio shall
be treated for purposes of Section 2.3 as royalties received by PharmaBio.  For
the avoidance of doubt, in no event shall this Section 4.9 limit or restrict the
issuance by Columbia of any equity securities.


2.           Reference to and Effect on the Striant Agreement.


(a)           Each reference in the Striant Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Striant
Agreement, and each reference to the “Striant Agreement”, “thereunder”,
“thereof” or words of like import referring to the Striant Agreement as amended
hereby, shall mean and be a reference to the Striant Agreement as amended
hereby.


(b)           Except as specifically amended above, the Striant Agreement shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.


3.           Controlling Law.  This Amendment has been executed, delivered and
accepted at, and shall be deemed to have been made in, the State of Delaware and
shall be interpreted in accordance with the internal laws (as opposed to
conflicts of laws provisions) of the State of Delaware, without regard to
principles of conflicts of laws.


4.           Counterparts.  This Amendment may be executed in several
counterparts, each of which shall be an original and all of which together shall
constitute but one and the same.


[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Second Amendment to Investment and Royalty Agreement]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.


COLUMBIA LABORATORIES, INC.






By: /s/ Robert S. Mills
       Robert S. Mills
       President and Chief Executive Officer




Acknowledged and Agreed:


PHARMABIO DEVELOPMENT INC.




By: /s/ Ronald J. Wooten
       Name: Ronald J. Wooten
       Title: President

 
 

--------------------------------------------------------------------------------

 

Exhibit A


Form of Secured Promissory Note

 
 

--------------------------------------------------------------------------------

 

SECURED PROMISSORY NOTE


Original Principal Amount: $______________
 __________, 20__


For value received, the undersigned, Columbia Laboratories, Inc., a Delaware
corporation with offices at 354 Eisenhower Parkway, Livingston, New Jersey 07039
(“Borrower”), promises to pay to the order of PharmaBio Development Inc., a
North Carolina corporation (together with any permitted transferee of PharmaBio
Development Inc.’s interest in this Note, “Holder”), at Holder’s offices at 4820
Emperor Blvd., Durham, North Carolina 27703 (or such other place or places that
may be hereafter designated by Holder), the principal sum of ________________
DOLLARS ($_____________) together with interest on the outstanding principal
balance hereof from the date hereof at a rate per annum of Ten and 0/100th
percent (10.0%).  Accrued interest shall be payable quarterly in arrears on the
last business day of each calendar quarter.  The outstanding principal balance
of this Promissory Note (this “Note”) and all accrued but unpaid interest shall
be immediately due and payable in full on November 30, 2011 (the “Maturity
Date”).


This Note is issued by the undersigned in connection with that certain
Investment and Royalty Agreement by and between Borrower and PharmaBio
Development Inc., dated March 5, 2003, as amended by a letter agreement dated
January 26, 2004, supplemented by a letter agreement dated April 14, 2006, and
amended by a letter agreement dated July 22, 2009, as the same may be amended
from time to time (the “Striant Agreement”).  This Note evidences obligations
owed by Borrower to PharmaBio Development Inc. pursuant to Section 2.3 of the
Striant Agreement; the original principal amount hereof represents the
difference between (i) the amount of royalties actually received by PharmaBio
Development Inc. pursuant to Section 2.3 of the Striant Agreement through and
including the date hereof and (ii) $30,000,000 (the amount of such difference
hereinafter collectively called “Secured Obligations”).  Capitalized terms used
and not otherwise defined herein shall have the meanings set forth in the
Striant Agreement.


Borrower hereby grants to Holder a continuing security interest in the property
and interests in property described below (hereinafter referred to as the
“Collateral”) to secure the Secured Obligations.  Without the written consent of
Holder, Borrower will not after the date of this Note, so long as any
Obligations remain outstanding, (i) sell, assign, transfer, license, pledge,
alienate or otherwise dispose of or encumber any Collateral to any Person
outside of the ordinary course of business, (ii) create or incur or allow to be
created, incurred or exist any Debt, except Debt which is junior and subordinate
in right of payment to the Obligations according to terms and conditions that
are reasonably satisfactory to Holder (“Junior Debt”), or (iii) create or incur
or allow to be created, incurred or exist any Lien upon or with respect to any
of Borrower’s assets or properties, except Liens securing Junior Debt or other
obligations which are junior and subordinate in right of payment to the
Obligations according to terms and conditions that are reasonably satisfactory
to Holder.  In addition, so long as any Obligations remain outstanding, Borrower
shall at all times (i) maintain insurance in full force and effect with sound
and reputable insurance companies of the types and in the amounts that Borrower
reasonably believes is adequate for its business, including, but not limited to,
insurance covering all real and personal property owned, licensed or leased by
Borrower and its Subsidiaries against all risks customarily insured against by
similarly situated companies, (ii) comply, and shall cause each of its
Subsidiaries to comply, in all material respects with all applicable laws in
respect of the conduct of its respective business, the ownership of its
respective properties and the Product, except where failure to so comply would
not reasonably be expected to have a Material Adverse Effect, and (iii) maintain
in full force and effect all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of their respective business as now being conducted unless the failure
to possess such franchises, permits, licenses, consents and other governmental
or regulatory authorizations and approvals, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.  As used
herein, the term (a) “Obligations” means all indebtedness evidenced by this Note
(including the Secured Obligations), together with any extensions, modifications
or renewals thereof, plus all interest, and all reasonable out-of-pocket costs
and expenses (including reasonable attorney fees) incurred by Holder in the
collection of such obligations and in the protection, maintenance and
liquidation of the Collateral and (b) “Person” means an individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, governmental authority or
other entity of whatever nature.


The Collateral covered by this Agreement is all of Borrower’s right, title and
interests in and to the following property (whether now existing or hereafter
from time to time acquired):


All right, title, interest, claims and demands of Borrower in and to the
following property:  (i) all Accounts; (ii) all Chattel Paper; (iii) all
Commercial Tort Claims; (iv) all Deposit Accounts and cash; (v) all Documents;
(vi) all Equipment; (vii) all General Intangibles; (viii) all Goods; (ix) all
Instruments; (x) all Intellectual Property; (xi) all Inventory; (xii) all
Investment Property (excluding, in any event, equity interests in any Person
that is not organized in one of the fifty states of the United States of America
or the District of Columbia); (xiii) all Letter-of-Credit Rights; (xiv) to the
extent not otherwise included by clauses (i) through (xiii), all other personal
property, whether tangible or intangible; and (xv) proceeds of any and all of
the foregoing.  The term ‘Intellectual Property’ means all intellectual and
similar property of every kind and nature now owned or hereafter acquired by
Borrower, including inventions, designs, patents (whether registered or
unregistered), copyrights (whether registered or unregistered), trademarks
(whether registered or unregistered), trade secrets, domain names, confidential
or proprietary technical and business information, know-how, methods, processes,
drawings, specifications or other data or information and all memoranda, notes
and records with respect to any research and development, software and databases
and all embodiments or fixations thereof whether in tangible or intangible form
or contained on magnetic media readable by machine together with all such
magnetic media and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.  All capitalized terms used in
this paragraph and not otherwise defined herein shall have the respective
meanings given to such terms in the Uniform Commercial Code of the State of
North Carolina, as in effect from time to time (the “UCC”).


Borrower hereby authorizes Holder to file, and Borrower hereby agrees to execute
as necessary, records, including, without limitation, UCC financing or
continuation statements, and amendments thereto, in any jurisdiction within the
United States of America and with any filing offices within the United States of
America as Holder may determine, in its reasonable discretion, are necessary or
advisable to perfect the security interest granted to Holder herein, including
filings with the United States Patent and Trademark Office.  Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as Holder may determine, in its reasonable
discretion, is necessary or advisable to ensure the perfection of the security
interest in the Collateral granted to Holder herein, including, without
limitation, describing such property as “all assets” or “all personal property,
whether now owned or hereafter acquired.”  Upon request, Borrower shall furnish
to Holder from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Holder may reasonably request, all in reasonable detail.


The indebtedness evidenced hereby may be prepaid in whole or in part at any time
and from time to time without penalty or premium.  Any prepayments shall be
credited first to any accrued but unpaid interest and then to principal.


Time is of the essence with respect to this Note.


As used herein, “Event of Default” means: (i) a failure of Borrower to pay when
due and payable (whether at maturity or otherwise) any principal of this Note;
(ii) a failure of Borrower to pay when due and payable any interest or other
amount payable on this Note prior to the Maturity Date and such failure shall
remain unremedied for a period of ten (10) consecutive days; (iii) a failure of
Borrower to perform or comply with any agreement or covenant made by Borrower
under this Note in any material respect or any representation or warranty made
by Borrower under this Note shall prove to have been untrue or incorrect in any
material respect when made; (iv) Borrower shall (A) commence a voluntary case
under the federal bankruptcy laws (as now or hereafter in effect), (B) file a
petition seeking to take advantage of any other laws relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(C) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (D) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, (E) admit in writing its inability to pay its debts as they
become due, or (F) make a general assignment for the benefit of creditors; (v) a
case or other proceeding shall be commenced against Borrower in any court of
competent jurisdiction seeking (A) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws relating to bankruptcy,
insolvency, reorganization, winding up or adjustment of debts, or (B) the
appointment of a trustee, receiver, custodian, liquidator or the like for
Borrower or for all or substantially all of its assets, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered; or (vi) any indebtedness of Borrower
for money borrowed in excess of $250,000 shall be declared to be due and
payable, or required to be prepaid, prior to the stated maturity thereof, and
Borrower shall fail to pay the same within thirty (30) days of such
declaration.  Holder may by written notice to Borrower given during the
continuance of any Event of Default accelerate this Note and thereupon the
indebtedness evidenced hereby shall become immediately due and payable; provided
that this Note shall be accelerated automatically and without need of any such
notice upon the occurrence of an Event of Default described under clause (iv) or
(v) of the preceding sentence.


Upon the occurrence and during the continuance of an Event of Default, at the
option of Holder and without notice to Borrower, all accrued and unpaid
interest, if any, shall be added to the outstanding principal balance hereof,
and the entire outstanding principal balance, as so adjusted, shall bear
interest thereafter until paid at an annual rate equal to Twelve and 0/100ths
percent (12.0%) (the “Default Rate”), or, if lower, the maximum rate of interest
permitted under applicable law (the “Maximum Rate”).  All such interest shall be
paid at the time of and as a condition precedent to the curing of any such Event
of Default.


In addition to and independent of the right to declare this Note to be due and
payable and any other rights of Holder under this Note, upon the occurrence and
during the continuance of an Event of Default Holder shall have all rights and
remedies of a secured party under the UCC.  Holder may directly contact third
parties and enforce against them all rights which arise with respect to the
Collateral and to which Borrower or Holder would be entitled.  Borrower agrees,
upon the occurrence and during the continuance of an Event of Default, to pay
all reasonable out-of-pocket costs of Holder of collection of the Obligations
and enforcement of its rights hereunder, including reasonable attorney fees.  If
any notification of intended disposition of any of the Collateral is required by
law, such notification, if mailed, shall be deemed reasonably and properly given
if sent at least ten (10) days before such disposition, postage pre-paid,
addressed to Borrower either at the address shown above or at any other address
of Borrower appearing on the records of Holder.  Borrower acknowledges that
Holder may be unable to effect a public sale of all or any portion of the
Collateral because of certain legal and/or practical restrictions and provisions
which may be applicable to the Collateral and, therefore, may be compelled to
resort to one or more private sales to a restricted group of offerees and
purchasers.  Borrower consents to any such private sale so made even though at
places and upon terms less favorable than if the Collateral were sold at public
sale.  Out of the proceeds from sale or disposition of the Collateral made by
Holder during the continuance of an Event of Default, Holder shall retain all
the Secured Obligations then owing to it and shall tender any excess to Borrower
or its successors or assigns.  If the proceeds of the Collateral received upon
any such disposition shall be insufficient to pay the entire Secured
Obligations, then Borrower shall pay to Holder the resulting deficiency upon
demand.  To the extent permitted by applicable law, Borrower waives all claims,
damages and demands it may acquire against Holder arising out of the exercise by
Holder of any rights hereunder in respect of the Collateral.  Borrower consents
to releases of the Collateral at any time and to sales of the Collateral in
groups, parcels or portions, or as an entirety, as Holder shall deem
appropriate.  Borrower expressly absolves Holder from any loss or decline in
market value of any Collateral by reason of delay in the enforcement or
assertion or nonenforcement of any rights or remedies under this Note.  Borrower
agrees that Holder shall, upon the occurrence of an Event of Default, have the
right to peacefully take any of the collateral and may enter any premises where
Collateral may be located for such purpose without liability for
trespass.  Borrower waives any right it may have in such instance to a judicial
hearing prior to such retaking.  Borrower agrees that Holder may enforce its
rights with respect to the Collateral or any part thereof without being
obligated first to enforce its rights with respect to any other security for any
of the Obligations.  Borrower specifically waives any right that it may have to
(i) require Holder to marshal assets, (ii) require an appraisal, or (iii) seek
or require an upset price at any sale.


Borrower hereby represents and warrants to Holder as of the date hereof as
follows:


(i)
Borrower is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, and Borrower is qualified to do
business as a foreign corporation in each jurisdiction in which such
qualification is required, except where failure to so qualify would not have a
Material Adverse Effect.  Borrower has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its
businesses as now conducted and as proposed to be conducted;

 
(ii)
Borrower has all necessary corporate power and authority to execute and deliver
this Note and to consummate the transactions contemplated hereunder.  The
execution and delivery of this Note and consummation of the transactions
contemplated hereunder have been duly authorized by all necessary corporate
action on the part of Borrower and no other corporate proceedings on the part of
Borrower are necessary to authorize this Note or to consummate the transactions
contemplated hereunder.  This Note has been duly and validly executed and
delivered by Borrower and constitutes a valid, legal and binding agreement of
Borrower, enforceable against Borrower in accordance with its terms.  No
consent, authorization or order of, or filing or registration with, any
Governmental Authority is required to be obtained or made by Borrower for the
execution, delivery and performance of this Note or the consummation of the
transactions contemplated hereunder.  Neither the execution, delivery and
performance of this Note by Borrower nor the consummation by Borrower of the
transactions contemplated hereunder will (A) conflict with or result in any
breach of any provision of the certificate of incorporation or bylaws of
Borrower; (B) violate any law applicable to Borrower or any of its Subsidiaries
or the transactions contemplated hereunder; or (C) result in the creation of any
Lien upon any assets of Borrower or any of its Subsidiaries pursuant to the
terms or provisions of, or will not conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both, a default under any agreement, mortgage, deed of trust, lease,
franchise, license, indenture, permit or other instrument to which Borrower or
any of its Subsidiaries is a party or by which Borrower or any of its
Subsidiaries or any of their respective properties may be bound, except in the
case of clauses (B) and (C) for such violation, Lien or default which would not,
individually or in the aggregate, have and which could not reasonably be
expected to have a Material Adverse Effect;

 
(iii)
except as to defaults, violations and breaches which individually or in the
aggregate would not have a Material Adverse Effect on Borrower, neither Borrower
nor any of its Subsidiaries is in violation or default of any provision of its
certificate of incorporation or bylaws, or other organizational documents, or in
breach of or default with respect to any provision of any agreement, judgment,
decree, order, mortgage, deed of trust, lease, franchise, license, indenture,
permit or other instrument to which it is a party or by which it or any of its
properties are bound; and there does not exist any state of fact which, with
notice or lapse of time or both, would constitute an event of default or default
on the part of Borrower or any Subsidiary as defined in such documents or
instruments, except such defaults which individually or in the aggregate would
not have a Material Adverse Effect on Borrower;



(iv)
there are no legal or governmental actions, suits, proceedings or investigations
pending or, to Borrower's knowledge, threatened to which Borrower is or may be a
party or of which property owned, licensed or leased by Borrower or any of its
Subsidiaries is or may be the subject, which actions, suits, proceedings or
investigations, individually or in the aggregate, might prevent or might
reasonably be expected to have a material adverse affect on this Note or the
transactions contemplated hereunder or result in a Material Adverse Effect; and
no labor disturbance by the employees of Borrower or any of its Subsidiaries
exists or, to Borrower's knowledge, is imminent which might reasonably be
expected to have a Material Adverse Effect, except as has been disclosed
previously to Holder in writing on the schedules to the Striant
Agreement.  Neither Borrower nor any of its Subsidiaries is a party to or
subject to the provisions of any material injunction, judgment, decree or order
of any court, regulatory body administrative agency or other governmental body;



(v)
each of Borrower and its Subsidiaries has been and is in compliance in all
material respects with all applicable laws in respect of the conduct of its
respective business, the ownership of its respective properties and the Product,
except where failure to so comply would not reasonably be expected to have a
Material Adverse Effect.  Each of Borrower and its Subsidiaries has all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its respective
business as now being conducted unless the failure to possess such franchises,
permits, licenses, consents and other governmental or regulatory authorizations
and approvals, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect;



(vi)
no Debt is outstanding or owed by Borrower except Debt that has been disclosed
previously to Holder in writing on the schedules to the Striant Agreement;



(vii)
no Lien exists upon or with respect to any of Borrower’s properties or assets;
and



(viii)
Borrower has not granted any right to any Third Party which would conflict with
the rights granted under this Note to Holder nor entered into any agreement
which would impair its ability to perform its obligations under this Note.



All agreements herein made are expressly limited so that in no event whatsoever,
whether by reason of advancement of proceeds hereof, acceleration of maturity of
the unpaid balance hereof or otherwise, shall the amount paid or agreed to be
paid to Holder for the use of the money advanced or to be advanced hereunder
exceed the Maximum Rate.  If, under any circumstances whatsoever, the
fulfillment of any provision of this Note or any other agreement or instrument
now or hereafter evidencing, securing or in any way relating to the indebtedness
evidenced hereby shall involve the payment of interest in excess of the Maximum
Rate, then, ipso facto, the obligation to pay interest hereunder shall be
reduced to the Maximum Rate; and if from any circumstance whatsoever, Holder
shall ever receive interest, the amount of which would exceed the amount
collectible at the Maximum Rate, such amount as would be excessive interest
shall be applied to the reduction of the principal balance remaining unpaid
hereunder and not to the payment of interest.  This provision shall control
every other provision in any and all other agreements and instruments existing
or hereafter arising between Borrower and Holder with respect to the payment of
interest on the indebtedness evidenced hereby.


Borrower hereby waives presentment for payment, demand, protest and notice of
demand, protest and nonpayment.  No failure to accelerate the indebtedness
evidenced hereby by reason of the continuance of an Event of Default or other
indulgences granted from time to time, shall be construed as a novation of this
Note or as a waiver of such right of acceleration or of the right of Holder
thereafter to insist upon strict compliance with the terms of this Note or to
prevent the exercise of such right of acceleration or any other right granted
hereunder or by applicable laws.  No extension of the time for payment of the
indebtedness evidenced hereby, made by agreement with any person now or
hereafter liable for payment of the indebtedness evidenced hereby, shall operate
to release, discharge, modify, change or affect the original liability of
Borrower hereunder or that of any other person now or hereafter liable for
payment of the indebtedness evidenced hereby, either in whole or in part, unless
Holder agrees otherwise in writing.  No provision of this Note may be amended,
waived, or otherwise modified without the written consent of Holder and
Borrower.


Notwithstanding the place of making of this Note, the parties agree that this
Note is made in, and intended as a contract under and shall be construed and
enforceable in accordance with the laws of, the State of North Carolina, except
to the extent that federal law may be applicable to the determination of the
Maximum Rate.


As used herein, the term “Borrower” shall be deemed to include its successors
and assigns, whether by voluntary action of Borrower or by operation of law.


Borrower shall indemnify, defend and hold harmless Holder, its Affiliates and
its and their respective directors, officers, employees and agents from and
against any and all Losses resulting from the execution or delivery of this Note
and the consummation of the transactions contemplated hereby, including the
exercise of remedies by Holder pursuant to the terms of this Note.
 


Except with the prior written consent of Borrower (which consent shall not be
withheld or delayed unreasonably), Holder shall not be entitled to assign any of
its interest in this Note or the Collateral to any Person, except to an
Affiliate of PharmaBio Development Inc.  Any attempted assignment by Holder in
contravention of the foregoing sentence shall be null and void.  Holder shall be
responsible for all costs and expenses in connection with such assignment, and,
notwithstanding anything to the contrary contained herein, Holder shall be
responsible for all costs and expenses incurred in connection with filings,
recordings and other actions taken to evidence or perfect the security interest
of any transferee of this Note in the Collateral.




[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Promissory Note]




IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed as
of the day and year first written above.


COLUMBIA LABORATORIES, INC.




By:                                                      
Robert S. Mills
President and Chief Executive Officer









 
 

--------------------------------------------------------------------------------

 

Exhibit B


Form of Warrant



 
 

--------------------------------------------------------------------------------

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES.  THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.
 
COLUMBIA LABORATORIES, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
No. W-[____] [_____ __, 20__]
Void After [____] XX, 20__
 
This Certifies That, for value received, PharmaBio Development Inc., with its
principal office at 4820 Emperor Blvd, Durham, NC 27703, or its permitted
assigns (the “Holder”), is entitled to subscribe for and purchase at the
Exercise Price (defined below) from Columbia Laboratories, Inc., a Delaware
corporation, with its principal office at 354 Eisenhower Parkway, Livingston,
New Jersey 07039 (the “Company”), up to Nine Hundred Thousand (900,000) shares
of common stock of the Company, par value $0.01 per share (the “Common Stock”),
subject to adjustment as provided herein.


  1.    Definitions.  As used herein, the following terms shall have the
following respective meanings:
 
(a)   “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the City of New York. New York, are authorized or
required by law to remain closed.
 
(b)   “Exercise Period” shall mean the period commencing on November 30, 2010
and ending at 5:00 p.m., New York time, on the date five (5) years from the date
hereof, unless sooner exercised or terminated as provided below.
 
(c)   “Exercise Price” shall mean $1.15 per share, subject to adjustment
pursuant to Section 5 below.
 
(d)   “Exercise Shares” shall mean the shares of the Common Stock issued upon
exercise of this Warrant, subject to adjustment pursuant to the terms herein,
including but not limited to adjustment pursuant to Section 5 below.
 
(e)   “Principal Market” means the principal securities exchange or securities
market on which the Common Stock is then traded.
 
(f)   “Trading Day” means any day on which the Common Stock is traded on the
Principal Market; provided that “Trading Day” shall not include any day on which
the Common Stock is scheduled to trade on such exchange or market for less than
4.5 hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York Time).
 
     2.     Exercise of Warrant.
 
2.1    Method of Exercise.  Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder at any time during the Exercise Period,
in whole or in part, by (a) delivery of a written notice, in the form attached
hereto (the “Exercise Notice”), of the Holder’s election to exercise this
Warrant to the Company and (b) (i) payment to the Company of an amount equal to
the applicable Exercise Price multiplied by the number of shares of Common Stock
as to which this Warrant is being exercised (the “Aggregate Exercise Price”) in
cash or by wire transfer of immediately available funds or (ii) by notifying the
Company that this Warrant is being exercised pursuant to a Cashless Exercise (as
defined in Section 2.2).  The Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder.  Execution and
delivery of the Exercise Notice with respect to less than all of the Common
Stock shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Exercise Shares.  On or before the first Business Day following the date on
which the Company has received each of the Exercise Notice and the Aggregate
Exercise Price (or notice of a Cashless Exercise) (the “Exercise Delivery
Documents”), the Company shall transmit by facsimile an acknowledgment of
confirmation of receipt of the Exercise Delivery Documents to the Holder and the
Company’s transfer agent (the “Transfer Agent”).  On or before the third
Business Day following the date on which the Company has received all of the
Exercise Delivery Documents (the “Share Delivery Date”), the Company shall (A)
provided that the Transfer Agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, upon the request of
the Holder, credit such aggregate number of Exercise Shares to which the Holder
is entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system, or (B)
if the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
Exercise Shares to which the Holder is entitled pursuant to such exercise which
certificates shall not bear any restrictive legends unless required.  Upon
delivery of the Exercise Delivery Documents, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Exercise Shares
with respect to which this Warrant has been exercised, irrespective of the date
such Exercise Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates evidencing such Exercise Shares as the case may
be.  If this Warrant is submitted in connection with any exercise pursuant to
this Section 2.1 and the number of Exercise Shares represented by this Warrant
submitted for exercise is greater than the number of Exercise Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than three Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 2.3) representing the
right to purchase the number of Exercise Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Exercise Shares with
respect to which this Warrant is exercised.  No fractional shares of Common
Stock are to be issued upon the exercise of this Warrant.  Fractional shares
shall be treated as provided in Section 6.  The Company shall pay any and all
taxes which may be payable with respect to the issuance and delivery of Exercise
Shares upon exercise of this Warrant.
 
2.2    Cashless Exercise.  Notwithstanding any provisions herein to the
contrary, if, at any time during the Exercise Period, the Current Market Price
(as defined below) of one share of Common Stock is greater than the Exercise
Price (at the date of calculation as set forth below), in lieu of exercising
this Warrant by payment of cash, the Holder may exercise this Warrant by a
cashless exercise by surrender of this Warrant at the principal office of the
Company together with the properly endorsed Notice of Exercise, and the Company
shall issue to the Holder a number of Exercise Shares computed using the
following formula:
 
 
X =       Y (B-A)

                  B









 Where:
X
=
the number of Exercise Shares to be issued to the Holder.
 
Y
= 
the number of Exercise Shares purchasable upon exercise of all of the Warrant or, if only a portion of the Warrant is being exercised, the portion of the Warrant being exercised.
 
A
=
 the Exercise Price
 
B
=
 the Current Market Price of one share of Common Stock.
 
 
 
 “Current Market Price” means on any particular 



 
(a)   if the Common Stock is traded on the Nasdaq Capital Market, the Nasdaq
Global Market or the Nasdaq Global Select Market (or their successors), the
average of the closing prices of the Common Stock of the Company on such market
over the five Trading Days ending immediately prior to the effective date of the
exercise;
 
(b)   if the Common Stock is traded on any registered national stock exchange
but is not traded on the Nasdaq Capital Market, the Nasdaq Global Market or the
Nasdaq Global Select Market (or their successors), the average of the closing
prices of the Common Stock of the Company on such exchange over the five Trading
Days ending immediately prior to the effective date of the exercise;
 
(c)   if the Common Stock is traded over-the-counter, but not on the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market or a
registered national stock exchange, the average of the closing bid prices over
the 30-day period ending immediately prior to the effective date of the
exercise; and
 
(d)   if there is no active public market for the Common Stock, the value
thereof, as determined in good faith by the Board of Directors of the Company
upon due consideration of the proposed determination thereof by the Holder.
 
2.3    Partial Exercise.  If this Warrant is exercised in part only, the Company
shall, upon surrender of this Warrant, execute and deliver, within ten days of
the later of the date of exercise or surrender of this Warrant, a new Warrant
evidencing the rights of the Holder, or, subject to Section 8, such other person
as shall be designated in the Notice of Exercise, to purchase the balance of the
Exercise Shares purchasable hereunder.  In no event shall this Warrant be
exercised for a fractional Exercise Share, and the Company shall not distribute
a Warrant exercisable for a fractional Exercise Share.  Fractional shares shall
be treated as provided in Section 6.
 
     3.      Covenants of the Company.
 
3.1    Covenants as to Exercise Shares.  The Company covenants and agrees that
all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof.  The Company further covenants and
agrees that the Company will at all times during the Exercise Period have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its Common Stock to provide for the exercise of the rights represented
by this Warrant.  If at any time during the Exercise Period the number of
authorized but unissued shares of Common Stock shall not be sufficient to permit
exercise of this Warrant, the Company will take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock (or other securities as provided herein) to such number
of shares as shall be sufficient for such purposes.
 
3.2     Notices of Record Date.  In the event of any taking by the Company of a
record of the holders of Common Stock for the purpose of determining the holders
thereof who are entitled to receive any dividend or other distribution, the
Company shall mail to the Holder, at least ten days prior to the date specified
therein, a notice specifying the date on which any such record is to be taken
for the purpose of such dividend or distribution. In the event of any capital
reorganization of the Company, any sale or exchange of the capital stock of the
Company by the stockholders of the Company in one transaction or series of
related transactions where more than fifty percent (50%) of the outstanding
voting power of the Company is acquired by a person or entity or group of
related persons or entities or any transfer of a majority of the assets of the
Company to or consolidation or merger of the Company with or into any other
person (other than a wholly-owned subsidiary of the Company) or any other
reclassification or recapitalization of the capital stock of the Company, the
Company shall mail to the Holder a notice specifying the anticipated date on
which such event will occur. Such notice shall be mailed at least ten days prior
to the date therein specified.
 
3.3    Piggy-Back Registration Rights.
 
(a)            If the Company proposes to file a registration statement under
the Securities Act of 1933, as amended (the “Securities Act”), with the
Securities and Exchange Commission respecting an underwritten public offering
(an “Underwritten Offering”) of any shares of any class of its equity securities
for its own account or for the account of a holder of securities of the Company
pursuant to registration rights granted by the Company (a "Requesting
Stockholder"), the Company shall give prompt written notice to the Holder at
least ten Business Days prior to the initial filing of the registration
statement relating to such offering (the "Registration Statement").  Each such
Holder shall have the right, within seven Business Days after delivery of such
notice, to request in writing that the Company include all or a portion of the
Exercise Shares in such Registration Statement ("Piggy-back Registration
Rights"). The Company shall include in such Underwritten Offering all of the
Exercise Shares that a Holder has requested be included, unless the underwriter
for such offering, the "Managing Underwriter") delivers a notice (a "Cutback
Notice") pursuant to Section 3.3(b) or 3.3(c) hereof. The Managing Underwriter
may deliver one or more Cutback Notices at any time prior to the execution of
the underwriting agreement for such Underwritten Offering.
 
(b)            If the proposed Underwritten Offering is an Underwritten Offering
by the Company on a primary basis (a "Primary Registration"), the provisions of
this Section 3.3(b) shall be applicable if the Managing Underwriter delivers a
Cutback Notice stating that, in its opinion, the number of securities to be
offered for the account of the Company ("Company Shares"), plus the Exercise
Shares that the Holder has requested to be sold therein, plus the securities
(the "Other Shares") that selling stockholders (other than the Holder)
exercising similar piggy-back registration rights with respect to such offering
("Other Selling Stockholders") propose to sell therein, exceeds the maximum
number of shares specified by the Managing Underwriter in such Cutback Notice
that may be distributed without having a material adverse effect on the price,
timing or distribution of the Company Shares. Such maximum number of shares that
may be so sold, excluding the Company Shares, are referred to as the "Includible
Shares."  If the Managing Underwriter delivers such Cutback Notice, the Company
shall be entitled to include all of the Company Shares in the Underwritten
Offering in priority to the inclusion of any Other Shares or Exercise
Shares.  First, each requesting Holder shall then be entitled to include in such
offering up to its pro rata portion of the Includible Shares, based on the
number of securities requested to be sold by the Holders, and then each Other
Selling Stockholder shall be entitled to include in such offering up to its pro
rata portion of the Includible Shares, based on the number of securities
requested to be sold by the Other Selling Stockholders. No shareholder that
proposes to sell Exercise Shares or Other Shares in the proposed offering may
sell any such shares therein unless all Company Shares are so included.
 
(c)            If the proposed Underwritten Offering is an Underwritten Offering
pursuant to demand registration rights exercised by a Requesting Stockholder,
then the provisions of this Section 3.3(c) shall be applicable if the Managing
Underwriter delivers a Cutback Notice stating that, in its opinion, the
aggregate number of Company Shares, Exercise Shares and Other Shares requested
to be included in such offering therein exceeds the maximum number of shares
(the "Includible Secondary Shares") specified by the Managing Underwriter in
such Cutback Notice that may be distributed without having a material adverse
effect on the price, timing and distribution of the Company Shares being
distributed. If the Managing Underwriter delivers such Cutback Notice, the
Company will include in such registration, (i) first, the securities requested
to be included therein by a Requesting Stockholder exercising demand
registration rights, (ii) second, the securities requested to be included
therein by the Holder, if any, (iii) third, the securities requested to be
included therein by the Company, if any, and (iii) fourth, each Other Selling
Stockholder's pro rata portion of the Includible Secondary Shares, based on the
number of securities requested to be sold by such Other Selling Stockholders.
 
     4.      Representations of Holder.
 
4.1 Acquisition of Warrant for Personal Account.  The Holder represents and
warrants that it is acquiring the Warrant and the Exercise Shares solely for its
account for investment and not with a present view toward the public sale or
distribution of said Warrant or Exercise Shares or any part thereof and has no
intention of selling or distributing said Warrant or Exercise Shares or any
arrangement or understanding with any other persons regarding the sale or
distribution of said Warrant or the Exercise Shares, except as would not result
in a violation of the Securities Act.  The Holder will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) the
Warrant except in accordance with the Securities Act and will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) the
Exercise Shares except pursuant to and in accordance with the Securities Act.
 
4.2     Securities Are Not Registered.
 
(a)   The Holder understands that the offer and sale of the Warrant or the
Exercise Shares have not been registered under the Securities Act on the basis
that no distribution or public offering of the Securities of the Company is to
be effected and/or pursuant to specific exemptions from the registration
provisions of the Securities Act, which exemptions depend upon, among other
things, the bona fide nature of the Holder’s investment intent as expressed
herein.  The Holder realizes that the basis for such exemptions may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the securities for a fixed or determinable period in the
future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities.  The Holder
represents and warrants that it has no such present intention.
 
(b)   The Holder recognizes that the Warrant and the Exercise Shares must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available.  The Holder recognizes
that the Company has no obligation to register the Warrant or, except as
provided in Section 3.3, the Exercise Shares, or to comply with any exemption
from such registration.
 
4.3    Disposition of Warrant and Exercise Shares.
 
(a)   The Holder further agrees not to make any disposition of all or any part
of the Warrant or Exercise Shares in any event unless and until:
 
(i)   There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or
 
(ii)   If reasonably requested by the Company, the Holder shall have furnished
the Company with an opinion of counsel, reasonably satisfactory to the Company,
for the Holder to the effect that such disposition will not require registration
of such Warrant or Exercise Shares under the Securities Act or any applicable
state securities laws; provided, that no opinion shall be required for any
disposition made or to be made in accordance with the provisions of Rule 144 or
in connection with transfers by the Holder to its affiliates.
 
(b)   The Holder understands and agrees that all certificates evidencing the
Exercise Shares to be issued to the Holder may bear a legend in substantially
the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES.  THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.
 


   5.      Adjustments.  In the event of changes in the outstanding Common Stock
of the Company by reason of any stock split, stock dividend, recapitalization,
reclassification, combination or exchange of shares, reorganization,
liquidation, dissolution, consolidation or merger effected by the Company, the
number and class of shares available under the Warrant in the aggregate and the
Exercise Price shall be correspondingly adjusted to give the Holder of the
Warrant, on exercise for the same aggregate Exercise Price, the total number,
class and kind of shares or other property, including cash, as the Holder would
have owned had the Warrant been exercised prior to the event and had the Holder
continued to hold such shares until after the event requiring adjustment.  The
form of this Warrant need not be changed because of any adjustment in the
Exercise Price and/or number, class and kind of shares subject to this
Warrant.  The Company shall promptly provide a certificate from its Chief
Financial Officer notifying the Holder in writing of any adjustment in the
Exercise Price and/or the total number, class and kind of shares issuable upon
exercise of this Warrant, which certificate shall specify the Exercise Price and
number, class and kind of shares under this Warrant after giving effect to such
adjustment.  For the avoidance of doubt, if necessary to effectuate the
provisions of this Section 5, any successor to the Company or surviving entity
in a reorganization, consolidation or merger effected by the Company shall
deliver to the Holder confirmation (or a new warrant to the effect) that such
successor or surviving entity shall have all of the obligations of the Company
under this Warrant with the same effect as if such successor or surviving entity
had been named as the Company herein, and that there shall be issued upon
exercise of this Warrant (or a new warrant) at any time after the consummation
of such reorganization, consolidation or merger, in lieu of the shares of Common
Stock issuable upon the exercise of this Warrant prior to such transaction, the
total number, class and kind of shares or other property, including cash, as the
Holder would have owned had the Warrant been exercised prior to such transaction
and had the Holder continued to hold such shares until after such transaction.
 
   6.    Fractional Shares.  No fractional shares shall be issued upon the
exercise of this Warrant or as a consequence of any adjustment pursuant
hereto.  All Exercise Shares (including fractions) issuable upon exercise of
this Warrant may be aggregated for purposes of determining whether the exercise
would result in the issuance of any fractional share.  If, after aggregation,
the exercise would result in the issuance of a fractional share, the Company
shall, in lieu of issuance of any fractional share, pay the Holder otherwise
entitled to such fraction a sum in cash equal to the product resulting from
multiplying the fair market value of the Common Stock on the date of exercise of
this Warrant or adjustment pursuant hereto by such fraction, provided the
payment exceeds $5.00.
 
  7.      No Stockholder Rights.  This Warrant in and of itself shall not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company.
 
  8.      Transfer of Warrant.  Subject to applicable laws and compliance with
Section 4.3, this Warrant and all rights hereunder are transferable, by the
Holder in person or by duly authorized attorney, upon delivery of this Warrant
and the form of assignment attached hereto to any transferee designated by
Holder.
 
8.1   Upon such surrender, the Company shall execute and deliver a new Warrant
or Warrants in the name of the assignee or assignees and in the denomination or
denominations specified in such instrument of assignment and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled.  A Warrant, if properly assigned,
may be exercised by a new holder for the purchase of shares of Common Stock
without having a new Warrant issued.
 
8.2   If, at the time of the surrender of this Warrant in connection with any
transfer of this Warrant, the transfer of this Warrant shall not be registered
pursuant to an effective registration statement under the Securities Act and
under applicable state securities or blue sky laws, the Company may require, as
a condition of allowing such transfer (a) that the Holder or transferee of this
Warrant, as the case may be, furnish to the Company a written opinion of counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that such transfer may be made
without registration under the Securities Act and under applicable state
securities or blue sky laws (provided that such opinion shall not be required in
connection with any disposition made or to be made in accordance with the
provisions of Rule 144 or in connection with transfers by the Holder to its
affiliates, and (b) that the transferee be an “accredited investor” as defined
in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or (a)(8) promulgated under the
Securities Act or a “qualified institutional buyer” as defined in Rule 144A(a)
under the Securities Act and execute an investment letter in form and substance
reasonably acceptable to the Company.
 
9.     Lost, Stolen, Mutilated or Destroyed Warrant.  If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or
destroyed.  Any such new Warrant shall constitute an original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated
or destroyed Warrant shall be at any time enforceable by anyone.
 
10.      No Impairment.  Except and to the extent waived or consented to by the
Holder, the Company will not, by amendment of its Certificate of Incorporation
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holder against such impairment.
 
11.      Modifications and Waiver.  This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and the Holder.
 
12.      Notices, Etc.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed email, telex or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one business day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.  All communications shall be
sent to the Company at the address listed on the signature page and to the
Holder at the address on the Company records, or at such other address as the
Company or Holder may designate by ten days’ advance written notice to the other
party hereto.
 
13.      Acceptance.  Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
 
14.      Governing Law.  This Warrant and all rights, obligations and
liabilities hereunder shall be governed by the laws of the State of New York
without regard to the principles of conflict of laws.
 
15.      Descriptive Headings.  The descriptive headings of the several
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant. The language in this Warrant shall be
construed as to its fair meaning without regard to which party drafted this
Warrant.
 
16.      Severability. The invalidity or unenforceability of any provision of
this Warrant in any jurisdiction shall not affect the validity or enforceability
of such provision in any other jurisdiction, or affect any other provision of
this Warrant, which shall remain in full force and effect.
 
17.      Entire Agreement. This Warrant constitutes the entire agreement between
the parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations, and undertakings of the
parties, whether oral or written, with respect to such subject matter.
 
18.      Remedies, Other Obligations, Breaches and Injunctive Relief. The
remedies provided in this Warrant shall be cumulative, at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the right of the Holder to pursue actual damages for
any failure by the Company to comply with the terms of this Warrant.  The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Company has caused this Warrant to be executed by its
duly authorized officer as of                  .
 
COLUMBIA LABORATORIES, INC.
                                   
 

 By:    Name:  Robert S. Mills  Title:  President and Chief Executive Officer
 Address: 
    354 Eisenhower Parkway
      Livingston, New Jersey  07039       Attention:  General Counsel  
    Facsimile:  (973) 994-3001



 

 
 

--------------------------------------------------------------------------------

 
EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK
 
COLUMBIA LABORATORIES, INC.
 
The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Exercise Shares”) of Columbia Laboratories,
Inc., a Delaware corporation (the “Company”), evidenced by the attached Warrant
to Purchase Common Stock (the “Warrant”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.


1.           Form of Exercise Price.  The Holder intends that payment of the
Exercise Price shall be made as:


 
____________
a “Cash Exercise” with respect to _________________ Exercise Shares; and/or



 
____________
a “Cashless Exercise” with respect to _______________ Exercise Shares.



 
2.           Payment of Exercise Price.  In the event that the holder has
elected a Cash Exercise with respect to some or all of the Exercise Shares to be
issued pursuant hereto, the holder shall pay the Aggregate Exercise Price in the
sum of $___________________ to the Company in accordance with the terms of the
Warrant.


3.           Delivery of Exercise Shares.  The Company shall deliver to the
holder __________ Exercise Shares in accordance with the terms of the Warrant.
 
 


Date: _______________ __, ______


 
                
         Name of Registered Holder




By:                    
Name:
Title:


 

--------------------------------------------------------------------------------


 
ACKNOWLEDGMENT




The Company hereby acknowledges this Exercise Notice and, if applicable, hereby
directs American Stock Transfer & Trust Company to issue the above indicated
number of shares of Common Stock.


COLUMBIA LABORATORIES, INC.






By:                                                                           
Name:
Title:


 

 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
 
(To assign the foregoing Warrant, subject to compliance with Sections 4.3 and 8,
execute this form and supply required information.  Do not use this form to
purchase shares.)
 
For Value Received, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to


Name:                                                                                                                                          
(Please Print)
 
Address:                                                                                                                                      
(Please Print)
 
Dated:  __________, 20__
 
Holder’s
Signature:                                                                                     
 
Holder’s
Address:                                                                                     
 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 
 

--------------------------------------------------------------------------------

 

Exhibit C


Form of Escrow Agreement



 
 

--------------------------------------------------------------------------------

 



 
ESCROW AGREEMENT
 




THIS ESCROW AGREEMENT (this “Agreement”) is made and dated as of ____________,
20__, by and among PharmaBio Development Inc., a North Carolina corporation
(“PharmaBio”), and Columbia Laboratories, Inc., a Delaware corporation
(“Columbia”), and _____________________________, a ___________ (the “Escrow
Agent”).


WITNESSETH:


           WHEREAS, PharmaBio and Columbia have entered into an Investment and
Royalty Agreement, dated as of March 5, 2003, as amended by a letter agreement
dated January 26, 2004, supplemented by a letter agreement dated April 14, 2006,
and amended by a letter agreement dated July 22, 2009, as the same may be
further amended from time to time (the “Striant Agreement”; capitalized terms
used and not defined in this Agreement shall have the meanings assigned to such
terms in the Striant Agreement);


WHEREAS, Section 4.9 of the Striant Agreement provides for escrowing a portion
of the proceeds of certain transfers (for purposes of this Agreement, any
proceeds so escrowed are referred to as the “Escrow Proceeds”; and the Escrow
Proceeds, together with any accumulations thereto as provided herein, shall be
referred to as the “Escrow Property”); and


WHEREAS, the Escrow Agent is willing to act in the capacity of Escrow Agent
hereunder subject to, and upon the terms and conditions of, this Agreement.


NOW, THEREFORE, in consideration of the premises, covenants and agreements set
forth in this Agreement and of other good and valuable consideration, the
receipt and legal sufficiency of which they hereby acknowledge, PharmaBio,
Columbia and the Escrow Agent hereby agree as follows:




ARTICLE I


Escrow Property


1.1.           Designation of Escrow Agent.  PharmaBio and Columbia hereby
mutually designate and appoint ______________________, a ___________ having an
office and place of business located at ______________________________________,
as Escrow Agent for the purposes set forth herein, subject to replacement as
provided in Section 2.4 below.  The Escrow Agent hereby accepts such appointment
and agrees to act in furtherance of the provisions of the Striant Agreement, but
only upon the terms and conditions provided in this Agreement.


1.2.           Delivery of Escrow Proceeds.  In accordance with Section 4.9 of
the Striant Agreement, Columbia shall deliver or cause to be delivered Escrow
Proceeds to the Escrow Agent.  Upon receipt by the Escrow Agent of Escrow
Proceeds to be held in escrow pursuant to this Agreement, the Escrow Agent shall
execute and deliver a written receipt therefor to PharmaBio and
Columbia.  Thereafter, the Escrow Agent shall hold and distribute the Escrow
Property in accordance with the terms hereof.


1.3.           Duration of Escrow.  The Escrow Agent shall hold the Escrow
Property as provided in this Agreement until complete distribution thereof in
accordance with Sections 1.6 and 1.7.


1.4.           Investment of Escrow Property.  The Escrow Property shall be
invested in U.S. Treasury notes or bills or certificates of deposit or “money
market” accounts of banks or trust companies organized in the United States
having a minimum net worth of $1 billion, in each case with maturity dates not
later than 30 calendar days after the date of investment, as shall be set forth
in a written direction from Columbia to the Escrow Agent.  In the absence of
written direction from Columbia to the Escrow Agent, the Escrow Property shall
be invested in a [_________ Money Market Account].


1.5.           Tax Liabilities.  PharmaBio and Columbia agree that, for purposes
of federal and other taxes, Columbia will be treated as the owner of 100% of the
Escrow Property and that Columbia will report all income, if any, that is earned
on, or derived from, the Escrow Property as Columbia’s income, in the taxable
year or years in which such income is properly included and pay any and all
taxes attributable thereto, regardless of whether any distributions are made to
Columbia.  The parties agree that this provision will be consistently applied by
the parties.


1.6.           Release of Escrow Property Out of Escrow.  On the last day of
each month during the term of this Agreement, including immediately prior to the
distribution of the Escrow Property to PharmaBio pursuant to Section 1.7 below,
Escrow Agent, following receipt of written confirmation from PharmaBio and
Columbia (including confirmation as to amount), shall release to Columbia, from
the Escrow Property, an amount equal to (a) the sum of (i) the Escrow Property
and (ii) the aggregate royalties received by BioPharma pursuant to Section 2.3
of the Striant Agreement minus (b) $30,000,000.  If the sum of the Escrow
Property and the aggregate royalties received by BioPharma pursuant to
Section 2.3 of the Striant Agreement is less than $30,000,000 on the applicable
release date, no release shall be made from the Escrow Property on such date.


1.7.           Distribution of Escrow Property.  On or as soon as reasonably
practicable after November 30, 2010, after giving effect to any distribution to
Columbia as of such date pursuant to Section 1.6, the Escrow Agent shall
transfer and deliver to PharmaBio the Escrow Property, if any.  Concurrent with
such distribution (or effective November 10, 2010 in the event all Escrow
Property has previously been released to Columbia and Columbia has not
subsequently deposited Escrow Proceeds), except as otherwise expressly provided
herein, this Agreement shall terminate and be of no further force or effect.




ARTICLE II


Responsibilities and Duties of Escrow Agent


2.1.           Rights, Duties, Liabilities and Immunities of Escrow
Agent.  PharmaBio and Columbia hereby agree as follows with respect to the
rights, duties, liabilities and immunities of the Escrow Agent:


(a)           The Escrow Agent shall act as a depository only and shall not be
responsible or liable in any manner whatsoever for the sufficiency, correctness,
genuineness, or validity of the Escrow Property deposited with it, or any part
thereof.  The Escrow Agent shall hold the Escrow Property in safekeeping and
dispose thereof only in accordance with the terms of this Agreement.  The Escrow
Agent shall have no implied duties or obligations and shall not be charged with
knowledge or notice of any fact except as specifically provided herein.  Without
limiting the generality of the foregoing, the Escrow Agent shall not be
responsible for or be required to enforce any of the terms or conditions of the
Striant Agreement.


(b)           The Escrow Agent shall be protected in acting upon any written
certificate, notice, request, waiver, consent, receipt or other paper or
document furnished to it, not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained, which the Escrow Agent in good faith believes
to be genuine and what it purports to be.


(c)           The Escrow Agent shall not be liable for any error of judgment, or
for any act done or steps taken or made by it in good faith, or for any mistake
of fact or law, or for any things which it may do or refrain from doing in
connection herewith, except due to the Escrow Agent’s own gross negligence or
willful misconduct.  In no event shall the Escrow Agent be liable for
incidental, indirect, special, consequential or punitive damages, except due to
the Escrow Agent’s own gross negligence or willful misconduct.


(d)           The Escrow Agent may consult with and obtain advice from legal
counsel in the event of any question as to any of the provisions of this
Agreement or its duties hereunder, and the Escrow Agent shall incur no liability
and shall be fully protected in acting in good faith in accordance with the
opinion and instructions of such counsel.


(e)           The Escrow Agent shall have no duties except those expressly set
forth herein and shall not be bound by any notice of a claim or demand with
respect thereto, or any waiver, modification, amendment, termination or
rescission of this Agreement, unless in a writing received by it, and, if its
duties herein are affected, unless it shall have given its prior written consent
thereto.


(f)           The Escrow Agent is not a party to and is not bound by the Striant
Agreement, nor is it a party to or bound by or charged with notice of any other
agreement (other than this Agreement) to which the Escrow Property may relate.


(g)           In the event of any disagreement between any of the parties to
this Agreement or between them or any one of them and any other person,
resulting in adverse claims or demands being made in connection with the subject
matter of this Agreement, or in the event the Escrow Agent in good faith shall
be in doubt as to what action it should take hereunder, the Escrow Agent shall
thereupon have the right (i) to refrain from complying with any claims or
demands asserted on it as the Escrow Agent or (ii) to refuse to take any other
action hereunder, so long as such disagreement continues or exists, and, in
either such event, the Escrow Agent shall not be or become liable in any way to
any person for the Escrow Agent’s failure to act, and the Escrow Agent shall be
entitled to continue to refrain from acting, until (A) the rights of all parties
shall have been fully and finally adjudicated by a court of competent
jurisdiction or (B) all differences shall have been adjudicated and all doubts
resolved by agreement among all of the interested persons, and the Escrow Agent
shall have been notified thereof by a writing signed by all such persons.


(h)           From and at all times after the date of this Escrow Agreement,
Columbia shall, to the fullest extent permitted by law, indemnify and hold
harmless the Escrow Agent and each director, officer, employee, attorney, agent
and affiliate of the Escrow Agent (collectively, the “Indemnified Parties”)
against any and all actions, claims (whether or not valid), losses, damages,
liabilities and reasonable costs and expenses (including without limitation
reasonable attorneys’ fees, costs and expenses) (“Escrow Losses”) incurred by or
asserted against any of the Indemnified Parties from and after the date hereof
relating to or arising from or in connection with any claim, demand, suit,
action or proceeding by any third party, arising from or in connection with the
negotiation, preparation, execution, performance or failure of performance of
this Agreement or any transactions contemplated herein; provided, however, that
no Indemnified Party shall have the right to be indemnified hereunder for any
liability finally determined by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party.  If any such action or claim shall be brought or asserted against any
Indemnified Party, such Indemnified Party shall promptly notify Columbia in
writing, and Columbia shall have the right to assume the defense thereof,
including the employment of counsel.  Such Indemnified Party shall, in its sole
discretion, have the right to employ separate counsel in any such action and to
participate in the defense thereof, and the reasonable fees and expenses of such
counsel shall be paid by such Indemnified Party, except that Columbia shall be
required to pay such reasonable fees and expenses if:  (i) Columbia agrees in
writing to pay such fees and expenses, (ii) Columbia shall fail to assume the
defense of such action or proceeding or shall fail to employ counsel reasonably
satisfactory to the Indemnified Party in any such action or proceeding, or (iii)
the named parties to any such action or proceeding (including any impleaded
parties) include both such Indemnified Party and Columbia and the Indemnified
Party shall have been advised by counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to Columbia.  The obligations of Columbia under this Section 2.1(h)
shall survive any termination of this Agreement and the resignation or removal
of the Escrow Agent.


(i)           The Escrow Agent is authorized, in its discretion, to comply with
orders issued or process entered by any court with respect to the Escrow
Property, without determination by the Escrow Agent of such court’s jurisdiction
in the matter.


(j)           If, at any time, there shall exist any dispute with respect to the
holding or disposition of any portion of the Escrow Property or any other
obligations of the Escrow Agent hereunder, or if at any time the Escrow Agent is
unable to determine, to the Escrow Agent’s reasonable satisfaction, the proper
disposition of any portion of the Escrow Property or the Escrow Agent’s proper
actions with respect to its obligations hereunder, or if BioPharma and Columbia
have not within thirty (30) days of the furnishing by the Escrow Agent of a
notice of resignation pursuant to Section 2.4 hereof appointed a successor
escrow agent to act hereunder, then the Escrow Agent may, in its sole
discretion, take either or both of the following actions upon written notice to
BioPharma and Columbia:


 
(i)  Hold and decline to make further disbursements of the Escrow Property that
the Escrow Agent would otherwise be obligated to make hereunder until such
dispute or uncertainty shall be resolved to the reasonable satisfaction of the
Escrow Agent or until a successor Escrow Agent shall have been appointed (as the
case may be); or



 
(ii)  Petition (by means of an interpleader action or any other appropriate
method) any state or federal court of competent jurisdiction for instructions
with respect to such dispute or uncertainty and pay into such court all Escrow
Property for holding and disposition in accordance with the instructions of such
court.



The Escrow Agent shall have no liability to BioPharma, Columbia or any other
person with respect to any such actions taken pursuant to this Section 2.1(j),
specifically including any liability or claimed liability that may arise, or be
alleged to have arisen, out of or as a result of any delay in the disbursement
of Escrow Property or any delay in or with respect to any other action required
or requested of the Escrow Agent, except for any Escrow Losses resulting from
the gross negligence or willful misconduct of the Escrow Agent.


2.2.           Copies of Certifications, Notices and Other
Documentation.  Promptly after receipt by the Escrow Agent from BioPharma or
Columbia of any written certificate, notice, request, waiver, consent, receipt
or other document, the Escrow Agent shall furnish a copy of any of such items to
BioPharma or Columbia, as the case may be.


2.3.           Compensation.  The Escrow Agent shall receive a fee of
$_________ per year for its services hereunder.  The first year’s fee shall be
payable upon the delivery of the Escrow Proceeds to the Escrow Agent, and such
fee shall not be subject to proration in the event that the escrow arrangement
terminates before the end of a year.  Any such compensation of the Escrow Agent
under the provisions of this Section 2.3 shall be paid by Columbia.


2.4.           Successor Escrow Agent.  The Escrow Agent or any successor to it
hereafter appointed may at any time resign by giving notice in writing to
BioPharma and Columbia, and such resignation shall become effective and the
Escrow Agent shall be discharged from its prospective duties hereunder upon the
appointment of a successor Escrow Agent as hereinafter provided.  In the event
of any such resignation, a successor Escrow Agent shall be appointed by written
consent of BioPharma and Columbia.  Any successor Escrow Agent shall deliver to
BioPharma and Columbia a written instrument accepting the appointment hereunder,
and thereupon it shall succeed to all the rights and duties of the Escrow Agent
hereunder and shall be entitled to receive all assets then held by the
predecessor Escrow Agent hereunder.




ARTICLE III


Miscellaneous


3.1.           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of BioPharma, Columbia, and the Escrow Agent, and
their respective successors, heirs, and permitted assigns, whether so expressed
or not.


3.2           Waiver or Consent.  No failure or delay on the part of any party
hereto in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the parties hereunder are cumulative
and not exclusive of any rights or remedies which they would otherwise have.  No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any party therefrom, shall in any event be effective unless the
same shall be in writing, signed by BioPharma, Columbia and the Escrow Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  No notice to or demand on any party in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.


3.3.           Captions.  The Article and Section captions used herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.


3.4.           Notices.  Any notice or other communication required or permitted
hereunder shall be sufficiently given if delivered in person or sent by telecopy
or by registered or certified mail or by recognized overnight courier, postage
prepaid, addressed as follows:


If to PharmaBio, to:


PharmaBio Development Inc.
4820 Emperor Blvd
Durham, NC  27703
Attention:  President
Fax: 919-998-2090
 


 
If to Columbia, to:


Columbia Laboratories, Inc.
354 Eisenhower Parkway
Livingston, NJ 07039
Attention: President
Fax 973-994-3001



 
 

--------------------------------------------------------------------------------

 

If to the Escrow Agent, to:


______________________
______________________
______________________
______________________
______________________


or to such other address or number as shall be furnished in writing by any such
party, and such notice or communication shall be deemed to have been given as of
the date so delivered, sent by telecopier or mailed.


3.5.           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
each of which shall be deemed an original.


3.6.           Governing Law.  The interpretation and construction of this
Agreement, and all matters relating thereto, shall be governed by the laws of
the State of Delaware, without regard to the choice of law provisions thereof.


3.7.           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.




[signature page follows]

 
 

--------------------------------------------------------------------------------

 

[signature page to Escrow Agreement]








IN WITNESS WHEREOF, PharmaBio, Columbia and the Escrow Agent have caused their
corporate names to be hereunto subscribed by their respective officers thereunto
duly authorized, all as of the day and year first above written.




PHARMABIO DEVELOPMENT INC.




By:           ________________________________________
Name:
Title:




COLUMBIA LABORATORIES, INC.




By:           ________________________________________
Name:
Title:




[ESCROW AGENT]




By:           ________________________________________
Name:
Title:


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------